Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
. Claims 9, 11, 13, 15, 20-21, 23, 32, and 34 remain for examination and wherein claims 9 and 32 are independent claims.

Information Disclosure Statement
QPIDS filed on 4/28/2021 have been entered.

Status of the Previous Rejections
As pointed out in the previous office action dated 5/6/2020, Claims 9, 11, 32, and 34 are allowed. 

Allowable Subject Matter
Claims 9, 11, 13, 15, 20-21, 23, 32, and 34 are allowed (Also refer to the previous office action dated 10/15/2020 and 11/03/2020). 
The reasons for the indication of allowable subject matter can refer to the previous office action dated 5/6/2020. It is noted that the recorded reference(s) does not indicate the claimed Alloy 718 with claimed low N content treated by the claimed method as recited in the instant independent claims 9 and 32. Other claims depend on 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734